


110 HR 3037 IH: To ensure that all Federal agencies consider the

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3037
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To ensure that all Federal agencies consider the
		  environmentally preferable features and practices of a vendor in purchases of
		  meeting and conference services.
	
	
		1.Short titleThis Act may be cited as the Green
			 Meetings Act of 2007.
		2.Purchase of
			 meeting and conference servicesNot later than 180 days after the date of
			 the enactment of this Act, the Administrator for Federal Procurement Policy
			 shall ensure that the Federal Acquisition Regulation is revised to require each
			 Federal agency to consider, in each purchase of meeting and conference
			 services, the environmentally preferable features and practices of a vendor in
			 a manner substantially similar to that required of the Environmental Protection
			 Agency in section 1523.703–1 (relating to acquisition of environmentally
			 preferable meeting and conference services) and section 1552.223–71 (relating
			 to EPA Green Meetings and Conferences) of title 48, Code of Federal
			 Regulations, as set forth in the Environmental Protection Agency final rule
			 published on pages 18401 through 18404 of volume 72, Federal Register (April
			 12, 2007).
		3.DefinitionsIn this Act—
			(1)the terms
			 environmentally preferable and Federal agency have
			 the meanings given them by section 2.101 of the Federal Acquisition Regulation;
			 and
			(2)the term
			 meeting and conference services means the use of off-site
			 commercial facilities for a Federal agency event, including an event for a
			 meeting, conference, training session, or other purpose.
			
